Exhibit 10.2

Sign-On Bonus Repayment Agreement

By signing this Sign-On Bonus Repayment Agreement (“Agreement”) below I,
                        , acknowledge that, as part of my employment offer with
Pier 1 Services Company, its parent, or any of its subsidiaries or affiliates
(collectively “Pier 1 Imports”), I am being offered a lump sum signing bonus of
$                , less applicable taxes and other required withholdings (the
“Bonus”), under the following terms and conditions.

In consideration of Pier 1 Imports’ payment of the Bonus, I hereby agree as
follows:

If, within twelve (12) months of my start date, my employment with Pier 1
Imports is terminated by Pier 1 Imports for “Cause” or by me without “Good
Reason” (as such terms are defined in the Executive Agreement between myself and
Pier 1 Imports, Inc. dated                 , 2019), I agree that within ten
(10) business days of the separation of my employment from Pier 1 Imports, I
will repay the Bonus on a pro-rated basis. The pro-rated repayment amount will
be the amount of the Bonus less one twelfth (1/12) of the Bonus multiplied by
the number of full months that have elapsed since my start date. For example, if
my employment with Pier 1 Imports is terminated by Pier 1 Imports for Cause or
by me without Good Reason six months after my start date, I would reimburse Pier
1 Imports for fifty percent (50%) of the Bonus. I further agree that I will make
the repayment to Pier 1 Imports in the form of a check or money order made
payable to Pier 1 Services Company.

In the event I am obligated to repay or reimburse Pier 1 Imports for any portion
of the Bonus as provided in this Agreement, I authorize Pier 1 Imports to deduct
any portion of the Bonus which I am obligated to repay or reimburse from any
wages due and owing to me including, but not limited to, my final paycheck. I
understand and agree that, if such monies are not sufficient to repay the full
amount I owe, I will still remain obligated to reimburse or pay the balance to
Pier 1 Imports.

Nothing in this Agreement will be construed as a commitment, guarantee,
agreement, or understanding of any kind or nature that Pier 1 Imports will
continue to employ me, nor will this Agreement affect in any way the right of
Pier 1 Imports or me to terminate my employment at any time and for any reason,
with or without Cause. I acknowledge and agree that I am an “at will” employee.

This Agreement was negotiated and entered into, at least in part, in the state
of Texas and shall be construed under the laws of the state of Texas without
regard to conflicts or choice of law and venue shall be brought exclusively in
Tarrant County, Texas.



--------------------------------------------------------------------------------

This Agreement is entered into and is effective as of the date indicated below.

 

Executive:     Pier 1 Services Company,     By: Pier 1 Holdings, Inc.,     its
managing trustee

 

   

 

[Name]     Christine Murray     Executive V.P. – Human Resources and     Chief
Human Resources Officer Date:                                          
                    Date:                                          
               